Title: P. R. Randall to the American Commissioners, 17 February 1786
From: Randall (Randolph), Paul R.
To: American Commissioners


Barcelona, 17 Feb. 1786. Randall would have paid the highest respect to the injunction of writing by every safe opportunity, but such information as he could have sent hitherto “would have been only a reiteration of Mr. Carmichaels Letters” : Mr. Lamb does not write at present and has not directed Randall to do so, but he feels it his duty to “manifest an early Disposition of complying in every respect with your Excellency’s Directions.” Arrived on 10th after expeditious journey from Madrid, and next morning presented Floridablanca’s letter “to the Captain General of this Province to forward Mr. Lamb in every Thing expedient for his Embarkation for Algiers.” Lamb’s applications to Captain General and Intendant for leave to withdraw the £2,000 sterling have not met with success, and the business remains in a dilemma, though Lamb has “Expectations pretty well grounded…It may be impertinent in me to offer Conjectures on the Propriety of proceeding and making a Dependance on the Count D’Espilly who has endeavored to convince Mr. Carmichael that his utmost Exertions shall in no wise be wanting to assist this Negotiation: more especially as Mr. Lamb is hourly expecting to accomplish his purpose here.—Mr. Harrison who is Bearer of this Letter is as perfectly acquainted with the progress already made in every respect during our residence in Madrid and the little Continuance here, as I myself am as well as the Counsels and Designs which have been agitated relative to Mr. Lamb’s Mission. To him therefore I refer your Excellency in the highest Confidence in his Judgment and Discretion as the particular Friend of Mr. Carmichael, and a Gentleman who has had an Opportunity on many Occasions of endeavoring a generous Intention to serve his Country.—I shall consider myself entirely devoted to this Service notwithstanding the Stipulation of six months, and shall remain at Algiers, or elsewhere to accomplish my Duty, unless absolutely directed by your Excellencies to return, tho’ perhaps Mr. Lamb may be desirous of my coming with some dispatches. In which Case I shall think myself at Liberty of considering in what Manner I may be of most Service to my Country in completing my commission and the Confidence your Excellencies  have done me the Honor to repose in me.—As I am not to consider this as an official Letter, I have written with a less scrupulous Caution than the Uncertainty of all Events render prudent.”
